Citation Nr: 1502971	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine, to include a rating in excess of 20 percent prior to December 15, 2009 (back condition).

2.  Entitlement to a rating in excess of 40 percent for service-connected radiculopathy of the right lower extremity, to include a rating in excess of 10 percent prior to December 15, 2009 (right leg numbness).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in April 2014, and was remanded for further development.  Specifically, the Board requested additional private treatment records be obtained.  The requested action was completed, in that the Veteran's prior submission of these records was finally scanned into his virtual file.  Although the RO did not recognize this when issuing the most recent supplemental statement of the case, the Veteran's representative waived RO consideration. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As discussed in the prior April 2014 Board decision, the issue of entitlement to a temporary total evaluation for convalescence following complex back surgery in September 2005 has been raised by the record.  In a December 2008 rating decision, the RO denied the Veteran's claim for temporary total evaluation on this issue because the claim was untimely filed.  However, the Board finds the Veteran's September 2005 submissions to the VA included a letter from his private physician indicating the recommended surgery would require six to twelve months of recovery time.  This letter from his private physician was sufficient to establish an informal claim for temporary total evaluation due to convalescence following the September 2005 surgery, and as such was timely filed.  Accordingly, this issue was timely raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to temporary total evaluation for convalescence following a complex back surgery in September 2005, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran consistently demonstrated forward flexion of the lumbar spine well in excess of 30 degrees prior to December 2009.  Since December 2009, flexion has been to 25 degrees, at worst, along with inability to fully straighten the spine.

2.  The Veteran does not have unfavorable ankylosis of the thoracolumbar spine.

3.  The Veteran did not experience incapacitating episodes of IVDS requiring physician prescribed bed rest at any point during the period on appeal.

4.  The Veteran demonstrated severe incomplete paralysis of the sciatic nerve throughout the entire period on appeal.

5.  The Veteran did not experience severe incomplete paralysis of the sciatic nerve with marked muscular atrophy at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine, to include a rating in excess of 20 percent prior to December 15, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5234 (2014).

2.  The criteria for an initial rating of 40 percent for service-connected radiculopathy of the right lower extremity were met as of May 3, 2005, the date this separate rating was assigned.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2014).

3.  The criteria for an initial rating in excess of 40 percent for service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-connected back condition and right leg numbness.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each of the Veteran's appeals will be addressed in turn below.


Back

The Veteran is seeking increased ratings for his service-connected back disorder.  The Veteran's back condition was assigned a 20 percent rating since May 2005, and an increased 40 percent rating effective December 2009.  His condition has been rated under Diagnostic Code 5242, for intervertebral disc syndrome.  38 C.F.R. § 4.71a.

Under the rating criteria, a 20 percent rating for the back is assigned when:

* Forward flexion of the thoracolumbar spine is limited to between 30 and 60 degrees,
* Combined range of motion of the thoracolumbar spine is limited to 120 degrees,
* There is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or
* Intervertebral Disc Syndrome (IVDS) with incapacitating episodes (period of acute symptoms that requires bed rest prescribed by a physician) lasting between two and four weeks during the past 12 months

A higher, 40 percent rating is warranted for:

* Forward flexion of the thoracolumbar spine limited to 30 degrees or less
* Favorable ankylosis of the entire thoracolumbar spine, or
* IVDS with incapacitating episodes lasting between four and six weeks during the past 12 months.

Additionally, a higher 50 percent rating may be assigned for unfavorable ankylosis of the entire thoracolumbar spine, or a higher 60 percent rating may be warranted for IVDS with incapacitating episodes lasting at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

In this case, the Veteran has asserted that his symptoms which warranted a 40 percent rating effective December 2009 have been present throughout the period on appeal.  Accordingly, he asserted the higher 40 percent rating should be warranted throughout the period on appeal.  However, as will be discussed, the Board finds the Veteran's lay assertions are not supported by the medical evidence of record.  

First, the medical records reflect the Veteran consistently demonstrated forward flexion well in excess of 30 degrees, the criteria associated with a 40 percent rating, prior to December 2009.  For example, during his September 2005 VA examination the Veteran demonstrated forward flexion to 60 degrees.  The examiner opined the Veteran lost an additional 10 degrees of lumbar extension after considering weakness and fatigability from repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even after considering the DeLuca criteria, the Veteran demonstrated forward flexion of the lumbar spine to 50 degrees, well in excess of the 30 degrees contemplated by a higher rating.  Therefore, this examiner's report provides evidence against the Veteran's appeal.

The Veteran then underwent a decompression and partial fusion surgery on his back in September 2005.  Although the surgical report reflects the procedure was very complex, the surgery was a success and the Veteran did not experience any complications.  Subsequent medical records reflect he recovered well and saw good results from the procedure.  After approximately two weeks he was discharged from the hospital and "significant resolution" of his back condition was noted.

One year later, an x-ray of the Veteran's spine noted limited flexion and extension due to indwelling hardware.  Unfortunately, this medical note does not provide even an estimation of the Veteran's forward flexion ability.  However, a subsequent medical note from December 2007 reflects the Veteran had full range of motion of his lumbar spine, providing evidence against his appeal.  

Despite the Veteran's assertions that his same symptoms were present throughout the period on appeal, the medical records reflect a worsening of his back condition in 2009.  For example, in February 2009 his private physician noted his back condition had "deteriorated significantly."  However, despite this deterioration, the physician still noted the Veteran had full range of motion in his lumbar spine, providing additional evidence against his appeal.

Based on the foregoing, the Veteran consistently demonstrated range of motion well in excess of the criteria associated with a higher rating prior to December 2009.  Additionally, no favorable ankylosis of the lumbar spine was noted during this period.  Accordingly, an increased rating based on limitation of motion is not warranted prior to December 2009.

The evidence also does not establish the Veteran experienced IVDS with incapacitating episodes requiring physician prescribed bed rest at any point prior to December 2009.  Accordingly, a higher rating is also not warranted based on IVDS.  

In December 2009, the Veteran was provided with an additional VA examination.  The examiner's report reflects the Veteran's forward flexion of the lumbar spine was limited to 25 degrees for the first time during the period on appeal.  Accordingly, the increased 40 percent rating effective December 2009 was appropriate.  

The evidence does not establish a rating in excess of 40 percent was warranted at any point for the Veteran's service-connected back condition.  The medical treatment records do not reflect, and the Veteran has not asserted, that he experienced unfavorable ankylosis of the spine or IVDS with incapacitating episodes lasting at least six weeks during any one year period.  Instead, the report from the September 2012 VA examination reflects the Veteran demonstrated forward flexion to 35 degrees.  

The 2012 examiner's report does note the Veteran could not straighten his spine beyond 15 degrees of forward flexion.  However, unfavorable ankylosis of the entire thoracolumbar spine is not shown, which is the criteria for a higher 50 percent rating.  Unfavorable ankylosis is defined as fixation of the spine in flexion or extension and resulting in one or more of the following: difficulty walking because of limited vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Such symptoms are not shown here.

Finally, the 2012 examiner specifically noted the Veteran's IVDS did not result in any incapacitating episodes.  

Based on the foregoing, the evidence does not establish the Veteran met the criteria for a rating in excess of 20 percent for his service-connected back condition prior to December 2009.  Instead, he consistently demonstrated range of motion in excess of the criteria associated with a higher rating.  Additionally, the evidence does not establish the Veteran's service-connected back condition met the criteria for a rating in excess of 40 percent at any point during the period on appeal.  The evidence does not establish, and the Veteran has not asserted, he experienced unfavorable ankylosis or IVDS with incapacitating episodes requiring physician prescribed bed rest at any point.  Accordingly, the appeal for increased rating for his back condition is denied.

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  The Veteran is already service-connected for radiculopathy of the lower extremities with separate ratings assigned.  The rating for the right leg is discussed below; the left leg rating was not appealed so is not currently before the Board.  

Other than the lower extremities, the evidence does not reflect the Veteran made any complaint of additional neurological symptoms at any point during the period on appeal.  Instead, the Veteran has consistently denied experiencing additional neurological impairments, such as bladder or bowel impairments, throughout the period on appeal, including as recently as September 2012.  Therefore, no additional separate rating for neurological impairment is warranted.

Right Leg Numbness

The Veteran is also seeking an initial increased rating for his service-connected right leg numbness.  This condition was assigned an initial 10 percent rating effective May 3, 2005, and an increased 40 percent rating effective December 2009.  His service-connected numbness of the right leg has been rated under the diagnostic code for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.

Under this code, a 10 percent rating is warranted for mild, incomplete paralysis.  A higher 20 percent rating is warranted for moderate incomplete paralysis, moderately severe incomplete paralysis warrants a 40 percent rating.  An additional 60 percent rating will be assigned for severe incomplete paralysis with marked muscular atrophy.  Id.

In this case, the Veteran has also asserted that his right leg numbness symptoms which served as the basis for his increased 40 percent rating have been in place throughout the period on appeal.  As will be discussed, regarding his right leg numbness, the Board agrees the Veteran's lay assertions are supported by the medical evidence.

Specifically, in the September 2010 rating decision granting an increased 40 percent rating, the RO noted the Veteran's symptoms included antalgic gait, markedly diminished sensation to light touch, pinprick, temperature, and vibration, and absent knee and ankle deep tendon reflexes.  The medical records reflect these symptoms have been present throughout the period on appeal.

For example, diminished sensory testing was reflected as early as January 2005.  Additional testing from May 2005 revealed decreased perception to pinprick and vibration of the right leg due to radiculopathy, with trace weakness of the extensor hallicus longus and common extensor of the toes on the on the right side.  During his September 2005 VA examination, the examiner noted the Veteran's painful radiation into his right leg was "more of a problem" than his back condition.  Additional testing revealed absent vibratory sensation and absent knee and ankle reflexes of the right leg.  Similar results were again reflected in additional neurological testing in the spring of 2006.  Private medical records from August 2006 noted that the Veteran had:  "an exacerbation of low back... paresthesias and dysesthesias throughout the right shin area and weakness of the right foot flexors."  Therefore, the Board finds the criteria for a 40 percent rating for service-connected right leg numbness have been met throughout the period on appeal, which dates to May 3, 2005, and an initial rating not to exceed 40 percent is granted.

However, the evidence does not establish the Veteran demonstrated severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, the criteria associated with a higher 60 percent rating, at any point during the period on appeal.  Specifically, the evidence does not establish, and the Veteran has not asserted, that he experienced muscular atrophy at any point during the period on appeal.  Instead, during his most recent September 2012 VA examination, the examiner specifically noted the Veteran did not have any muscle atrophy.  Accordingly, the Veteran has not met the criteria for a rating in excess of 40 percent for his service-connected right leg numbness at any point during the period on appeal.

Based on the foregoing, an initial rating not to exceed 40 percent for the Veteran's service-connected right leg radiculopathy is granted.  To this limited extent, his appeal is allowed.

Regarding both appeals, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability or right leg numbness that would render the schedular criteria inadequate.  His main symptoms were complaints of pain and limitation of motion in his back, and radiating pain and numbness into his right leg.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  In this regard, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  Therefore, referral for extraschedular consideration is not warranted under the circumstances of this case.  

Regarding all of the foregoing, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has also considered the VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation in addition to a schedular total disability rating.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Veteran has asserted he has been unable to work since his September 2005 back surgery.  However, the medical records reflect the Veteran maintained the capacity to perform sedentary work following his surgery.  For example, in letters dated July 2006 and April 2007 the Veteran's private physician, Dr. Masferrer, specifically opined the Veteran maintained the ability to return to light duty employment.  

However, beginning in December 2009 the medical records reflect the Veteran was no longer able to obtain substantially gainful occupation due to the increased severity of his service-connected back disability and right leg numbness.  With the exception of a few months, he has been rated 100 percent disabled since December 3, 2009.  Also, review of the record reflects that effective December 2009, the Veteran also received special monthly compensation under section S based on his 100 percent right shoulder rating with additional service-connected disabilities which are independently ratable at 60 percent or more.  Therefore, the Board finds that from the point the evidence reflects he was unable to obtain substantially gainful occupation due to the issues on appeal, he is already receiving the maximum benefits allowable.  Accordingly, the issue of entitlement to TDIU is moot and no additional adjudication on this matter is required.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in August 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In August 2013, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and severity of the Veteran's claimed back and right leg disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  All such identified evidence has been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 40 percent for a service-connected back disability, including a rating in excess of 20 percent prior to December 2009, is denied.

An initial rating of 40 percent for service-connected radiculopathy of the right lower extremity is granted as of May 3, 2005, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 40 percent for service-connected radiculopathy of the right lower extremity is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


